
	
		I
		111th CONGRESS
		1st Session
		H. R. 3077
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. McCollum (for
			 herself, Mr. Payne,
			 Mrs. Emerson,
			 Mr. Jackson of Illinois,
			 Mr. Grijalva,
			 Ms. Lee of California,
			 Mr. McGovern,
			 Mr. Honda, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To authorize appropriations for fiscal years 2010 through
		  2014 to provide assistance to foreign countries to promote food security and
		  agricultural development, to develop rural infrastructure and stimulate rural
		  economies, and to improve emergency response to food crises, to amend the
		  Foreign Assistance Act of 1961, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Global Food Security Act of
			 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Policy objectives, planning and coordination
					Sec. 101. Policy objectives.
					Sec. 102. International investments in developing country
				agricultural land.
					Sec. 103. Comprehensive food security strategy.
					Sec. 104. Reports.
					Title II—Bilateral programs
					Sec. 201. Agriculture, rural development, and
				nutrition.
					Sec. 202. Agricultural research.
					Title III—University partnerships for agriculture
					Sec. 301. Amendment to Foreign Assistance Act of
				1961.
					Title IV—Emergency response to food crises
					Sec. 401. Emergency rapid response to food crises
				account.
					Sec. 402. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Nearly 1,000,000,000 people worldwide
			 suffer from food insecurity, defined as a lack of access to sufficient food to
			 meet dietary needs for an active and healthy life.
			(2)The number of food insecure increased from
			 849,000,000 in 2006 to 982,000,000 in 2007, according to the Department of
			 Agriculture.
			(3)The United Nations World Food Program
			 reports that 25,000 people die each day from malnutrition-related
			 causes.
			(4)The food security situation of lower income
			 countries is projected to continue to deteriorate over the next decade.
			(5)Nearly one-half of the world’s food
			 insecure live in sub-Saharan Africa.
			(6)The agricultural sector comprises large
			 portions of the total labor force in many developing countries, as high as 70
			 to 80 percent in sub-Saharan Africa, where it also contributes about 35 percent
			 of the total gross national product (GNP).
			(7)Agriculture has the potential to be an
			 efficient engine for promoting economic growth and increasing the incomes of
			 the poor in developing countries.
			(8)A diverse, secure, affordable, and
			 universally available food supply has health benefits, including increasing
			 child survival, improving cognitive and physical development of children,
			 especially those under two years of age, and strengthening the immune system to
			 bolster resistance to disease.
			(9)Under-nutrition is responsible for 35
			 percent of child deaths and 11 percent of the total global disease burden is
			 attributable to maternal and child under-nutrition according to a review of
			 literature published in The Lancet.
			(10)Rapid increases in global food costs since
			 2007 and the subsequent global financial crisis threaten to significantly
			 undermine gains achieved in poverty reduction and health programs.
			(11)The poor in developing countries spend as
			 much as 50 to 70 percent of their incomes on food.
			(12)Three out of five of those suffering from
			 hunger are rural small-scale agriculturalists. One out of five is a rural
			 landless laborer, and another one-fifth are urban poor, according to the United
			 Nations Secretary General’s High Level Task Force on the Global Food Security
			 Crisis.
			(13)Women, who are often heads of households,
			 comprise a large proportion of small holders and face unique challenges and
			 heightened vulnerability to food insecurity. Women produce 80 percent of food
			 in sub-Saharan Africa, but have access to less than 5 percent of land, credit,
			 and extension services.
			(14)Many food insecure countries also suffer
			 from natural resource degradation and the resulting decrease in food and other
			 ecosystem services these resources provide. Many of these countries are also
			 among the most vulnerable to the effects of climate change.
			(15)A comprehensive approach to long-term food
			 security should encompass improvements in nutrition, education, agricultural
			 infrastructure and productivity, finance and markets, safety net programs, job
			 creation, household incomes, research and technology, ecosystem services, and
			 the sustainable management of land and natural resources.
			(16)The
			 comprehensive, long-term global food security strategy of the United States
			 should be integrated into a new national strategy for global
			 development.
			3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the United States Agency for International
			 Development.
			(2)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
				(A)the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate; and
				(B)the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives.
				(3)Chronic food insecurityThe term chronic food
			 insecurity means ongoing and persistent lack of access to sufficient
			 food to meet dietary needs for an active and healthy life.
			(4)Agricultural
			 developmentThe term
			 agricultural development means methods to use agriculture as a
			 basis for food security, family livelihood, and economic growth by increasing
			 the productivity of those involved in the production of food, fuel, and fiber,
			 including farmers, fishers, foresters, and pastoralists, particularly those
			 that operate on a small scale, and linking them and their products to consumers
			 through markets, including post harvest activities such as storage, processing,
			 transport, and improving market efficiency.
			(5)Rural
			 infrastructureThe term
			 rural infrastructure—
				(A)means public and
			 private facilities and services necessary for agricultural production and other
			 activities in non-urban (rural) areas; and
				(B)includes roads or other means of
			 transportation, water supplies including irrigation, rural electrification,
			 communication technology, financial services, storage, warehousing, and
			 processing facilities needed for increasing agricultural production and linking
			 producers to markets, including policies and regulations of such sectors in
			 addition to physical infrastructure.
				IPolicy objectives, planning and
			 coordination
			101.Policy objectives
				(a)FindingCongress finds that food insecurity is
			 expanding rapidly in developing countries, forcing tens of millions of people
			 into poverty, contributing to political and social instability, eroding
			 economic growth, and undermining United States foreign assistance investments
			 in areas including basic education, global health, environmental protection,
			 and democratic institutions.
				(b)Policy
			 objectivesCongress declares the following to be the policy
			 objectives of the United States with respect to food security:
					(1)The United States
			 will respond with renewed urgency and increased commitment to the problem of
			 chronic food insecurity through a comprehensive approach that targets the
			 underlying causes of hunger and poverty.
					(2)This approach will
			 link emergency food assistance with sustained investments in nutritional
			 support and productive safety nets, agricultural development activities, and
			 rural infrastructure for the purposes of promoting global food security,
			 eradicating hunger and malnutrition, alleviating poverty, improving
			 agricultural productivity and rural development, and expanding economic
			 opportunity for poor and vulnerable populations.
					(3)To achieve these goals, the United States
			 will focus on strengthening agricultural systems and markets in developing
			 countries in partnership with government agencies, including local and regional
			 governments, civil society, farmer organizations, cooperatives, institutions of
			 higher learning, private entities, multilateral institutions, and
			 nongovernmental organizations.
					(4)These efforts will
			 enhance human capacity, nutrition, entrepreneurial skills and job creation,
			 improve agricultural research and technology, and facilitate the dissemination
			 of economically and environmentally sustainable techniques to all parts of the
			 agriculture sector.
					(c)CoordinationCongress finds that, for the purpose of
			 enhancing program sustainability and effectiveness, a comprehensive strategy to
			 fight global hunger and promote global food security through agricultural
			 development should be integrated into a new national strategy for global
			 development which establishes broad priorities and guidelines for development
			 programs, and articulates how development policy is integrated into an overall
			 national security strategy and will be coordinated with other United States
			 Government policies governing trade, climate change, human rights, food safety,
			 and related areas.
				102.International
			 investments in agricultural lands in developing countries
				(a)FindingsCongress finds the following:
					(1)A growing trend in
			 large-scale acquisitions and lease agreements of farmland in Africa, Latin
			 America, and Central and Southeast Asia has been documented by the
			 International Fund for Agricultural Development, the United Nations Food and
			 Agriculture Organization, and the International Institute for Environment and
			 Development. These organizations found that nearly 2.5 million hectares of land
			 have been allocated in just five sub-Saharan African countries since
			 2004.
					(2)The International Food Policy Research
			 Institute (IFPRI) estimates between 15 and 20 million hectares of farmland in
			 developing countries, valued between $20 billion to $30 billion, have been
			 subject to international transactions or negotiations since 2006.
					(3)Evidence suggests
			 these large land acquisitions and leases are led primarily by private investors
			 seeking to capitalize on increased agricultural commodity prices and demand for
			 biofuels and also by governments seeking to bolster their domestic food
			 security.
					(4)While the
			 investment that accompanies these land acquisitions and leases may contribute
			 to short-term economic development, the ventures may threaten the food security
			 of developing nations and deepen local poverty unless adequate legal and
			 procedural mechanisms are in place and functioning to protect local rights and
			 the welfare of rural poor people who depend on agriculture for their
			 livelihood.
					(5)These land
			 acquisitions may also threaten political stability if they involve land for
			 which tenure and use rights are complex or in dispute or if they result in loss
			 of access or use by poor people without free, prior, and informed
			 consent.
					(b)Sense of
			 CongressIt is the sense of Congress that it should be the policy
			 of the United States Government to—
					(1)uphold and promote
			 the principle of free, prior, and informed consent in relation to the land
			 access and use rights of poor people in developing countries;
					(2)monitor and
			 document the trend of large scale land acquisitions and lease agreements in
			 developing countries, including by working with other governments and
			 international organizations;
					(3)promote global
			 standards of transparency for large international land deals and identify the
			 drivers of the new trend, such as the imposition of export restrictions during
			 periods of global food insecurity;
					(4)expand and
			 prioritize United States assistance programs that strengthen land management in
			 developing countries and provide support for organizations that empower the
			 rural poor to maximize the potential benefits from land investments and
			 minimize potential negative effects;
					(5)actively support
			 the current effort led by the United Nations Food and Agriculture Organization
			 to develop and promote Voluntary Guidelines on Good Governance in Land and
			 Resource Management; and
					(6)actively support
			 the testing and application of the World Bank’s Land Governance Assessment
			 Framework as a tool to enable governments to identify areas of land governance
			 that require strengthening.
					103.Comprehensive food security
			 strategy
				(a)Special coordinatorThe President shall designate an individual
			 to serve in the Executive Office of the President as the Special Coordinator
			 for Food Security. The coordinator shall assist the President by—
					(1)advising the President on international
			 food security issues;
					(2)taking such actions as are necessary to
			 ensure the coordination of the global food security efforts and programs of the
			 United States, including the activities of Federal departments and
			 agencies;
					(3)facilitating the development and
			 implementation of the strategy described in subsection (b); and
					(4)establishing a
			 mechanism for regular consultations with representatives of relevant Federal
			 departments and agencies, multilateral institutions, private voluntary
			 organizations, cooperatives, the private sector, and other nongovernmental
			 organizations to develop the strategy described in subsection (b) and to
			 consult on methodologies, conditions in targeted countries, progress toward
			 goals, and other relevant information about needs and interventions.
					(b)Content of strategyThe strategy referred to in subsection (a)
			 (3) and (4) is a comprehensive food security strategy that shall—
					(1)recognize chronic
			 hunger as a symptom of under-development;
					(2)target the
			 underlying causes of food insecurity with approaches that link emergency
			 assistance with productive safety nets, increased agricultural productivity,
			 market development, food-based approaches to nutrition, and rural
			 infrastructure development;
					(3)utilize data to
			 target and customize packages of interventions within regions and countries to
			 best meet recipient needs and most effectively utilize resources;
					(4)focus,
			 concentrate, and sustain resources to ensure the scale and duration of effort
			 necessary to produce long-term change in the most food insecure countries,
			 regions, and populations;
					(5)utilize investments in agricultural
			 development to improve family livelihood and stimulate broad-based economic
			 growth whenever appropriate;
					(6)prioritize and support the central role of
			 women in agricultural production and related activities in the countries of
			 operation;
					(7)include assessment
			 and monitoring of the effects of global climate change in the countries of
			 operation as well as activities focused on adapting to observed and anticipated
			 effects;
					(8)prioritize the enhancement of natural
			 resources and ecosystem goods and services, and the reduction of negative
			 environmental impacts from agricultural activities through sustainable natural
			 resource management practices including by building local capacity and
			 transferring skills and knowledge;
					(9)utilize low-technology, appropriate
			 technology, and advanced technology solutions as necessary to promote program
			 sustainability and cost-effectiveness;
					(10)incorporate land
			 tenure, resource rights, and legal reform programs, especially those targeted
			 at securing equal protections for women;
					(11)include specific and measurable goals,
			 benchmarks, and time frames, and a plan of action to achieve the objectives
			 described in section 101;
					(12)to the greatest extent possible—
						(A)build upon recipient country and regional
			 strategies for addressing sustainable agricultural development, such as the
			 Comprehensive Africa Agriculture Development Program;
						(B)leverage the resources of private sector
			 providers of agriculture inputs, processors, and marketers, including through
			 the Global Development Alliances of the United States Agency for International
			 Development and other measures;
						(C)utilize the skills and knowledge of the
			 academic and research community, private voluntary organizations and
			 cooperatives, and other program implementers;
						(D)coordinate, harmonize, and align United
			 States food security efforts with similar efforts of international
			 organizations, international financial institutions, the governments of
			 developing and developed countries, and United States and international
			 nongovernmental organizations;
						(E)incorporate approaches directed at reaching
			 people living in extreme poverty, considering the full range of food security
			 needs, including availability, access, consumption and utilization of food;
			 and
						(F)ensure programs and approaches address the
			 special needs of women farmers, women living in poverty, and the needs of all
			 poor people who are agriculturalists, pastoralists, or otherwise engaged in
			 agriculture-related enterprises;
						(13)include and provide appropriate linkages
			 with United States international health programs, such as the Maternal and
			 Child Health programs and the President’s Emergency Plan for HIV/AIDS
			 Relief;
					(14)include and provide appropriate linkages
			 with existing United States international water, energy, and biodiversity
			 programs, as well as any future international forest and global climate change
			 programs;
					(15)reflect a whole-of-government approach that
			 incorporates and encompasses the programs of relevant Federal departments and
			 agencies that engage in some aspect of food security, including the Department
			 of State, the United States Agency for International Development, the
			 Department of Agriculture, the Peace Corps, the Department of Defense, the
			 Millennium Challenge Corporation, the Department of the Treasury, the Office of
			 the United States Trade Representative, and the Department of Health and Human
			 Services; and
					(16)provide annual monitoring and evaluation of
			 the program that includes the use of gender analysis to assess progress against
			 the specific goals, benchmarks, and time frames identified in paragraph (11)
			 and spanning the key components of the strategy of emergency nutritional
			 assistance, agricultural development, and associated infrastructure, and
			 productive safety nets.
					(c)ImplementationThe United States Agency for International
			 Development shall be the lead agency in implementing the strategy described in
			 subsection (b). The Administrator shall ensure that the Agency’s bureaus,
			 offices, overseas missions, and programs relating to food security or
			 supporting food security objectives are coordinated in a manner that promotes
			 achievement of the policy objectives described in section 101 and to leverage
			 and improve program effectiveness.
				104.Reports
				(a)Annual reports
					(1)In generalNot later than one year after the date of
			 the enactment of this Act, and not later than December 31 of each year
			 thereafter through 2014, the President shall submit to the appropriate
			 congressional committees a report on the implementation of the strategy
			 described in section 103(b) and how it fulfills the policy objectives described
			 in section 101.
					(2)ContentThe report required under paragraph (1)
			 shall include—
						(A)a copy of the strategy and an indication of
			 any changes made in the strategy during the preceding calendar year;
						(B)an assessment of progress made during the
			 preceding calendar year toward meeting the objectives described in section 101
			 and the specific goals, benchmarks, and time frames specified in the strategy
			 described in section 103(b);
						(C)a description of United States Government
			 bilateral programs, and investments in multilateral institutions, contributing
			 to the achievement of the objectives described in section 101, including the
			 amounts expended on such programs during the preceding fiscal year;
						(D)an assessment of United States efforts to
			 encourage and leverage business and philanthropic participation in United
			 States food security programs and to coordinate, harmonize, and align such
			 programs with similar efforts of international organizations, international
			 financial institutions, the governments of developing and developed countries,
			 and United States and international nongovernmental organizations; and
						(E)an assessment of progress made toward
			 coordinating and integrating global food security activities with other United
			 States bilateral and multilateral development efforts in the areas of
			 operation.
						(3)Government Accountability Office
			 ReportNot later than 270
			 days after the submission of each report under paragraph (1), the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report that contains—
						(A)a review of, and comments addressing, the
			 report submitted under paragraph (1); and
						(B)recommendations relating to any additional
			 actions the Comptroller General determines to be necessary to improve a global
			 food security strategy and its implementation, including potential structural
			 or programmatic modifications within and among Federal departments and agencies
			 involved in the implementation of the strategy for the purpose of enhancing
			 coordination and effectiveness, and measures to improve coordination,
			 harmonization, and alignment with other governments, international
			 organizations, international financial institutions, and non-governmental
			 organizations.
						(b)Program review
					(1)In generalNot later than 4 years after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report containing—
						(A)an assessment of progress made during the
			 preceding four years toward meeting the objectives described in section 101 and
			 the specific goals, benchmarks, and time frames specified in the strategy
			 described in section 103(b); and
						(B)an evaluation of the impact during the
			 preceding four years of United States food security programs on food security,
			 health, and economic growth in countries suffering from chronic food
			 insecurity.
						(2)Basis for reportThe report required under paragraph (1)
			 shall be based on assessments and impact evaluations utilizing sound
			 quantitative and qualitative methodologies and techniques used in the
			 behavioral sciences.
					IIBilateral programs
			201.Agriculture,
			 rural development, and nutritionSection 103 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151a) is amended to read as follows:
				
					103.Agriculture,
				rural development, and nutrition
						(a)Finding;
				declaration of policy
							(1)FindingCongress
				finds the efforts of developing countries to enhance their national food
				security deserves encouragement as a matter of United States development
				assistance and foreign policy, with particular concern for the needs of women,
				the poor, and the special needs of nutritionally vulnerable populations.
							(2)Declaration of
				policyTherefore, Congress declares that United States food
				security efforts shall be incorporated into United States diplomatic and
				foreign assistance efforts with developing countries, including under this Act,
				the Food for Peace Act, the Millennium Challenge Act of 2003, and as a part of
				United States participation in multilateral institutions in order to expand and
				to improve food production, rural development, and complementary assistance for
				the purpose of ensuring access to sufficient food and nutrition for all people
				for a healthy and productive life.
							(b)Assistance
				authorizedThe President is
				authorized to provide assistance, on such terms and conditions as the President
				may determine, for agriculture, rural development, and nutrition,
				including—
							(1)to alleviate chronic starvation, hunger,
				and malnutrition;
							(2)to improve rural infrastructure (as defined
				in section 3 of the Global Food Security Act of 2009), to conserve natural
				resources and to expand significantly the provision of basic services to rural
				poor people to enhance their capacity for self-help;
							(3)to help create
				productive farm and off-farm employment in rural areas to provide a more viable
				economic base, to increase agriculture and food production, and to enhance
				opportunities for improved incomes, living standards, and contributions by
				rural poor people to the economic and social development of their
				countries;
							(4)to expand the
				economic participation of women, people living in extreme poverty, and those
				who lack access to agriculturally productive land, including through productive
				safety net programs and health and nutrition programs, and to integrate those
				living in extreme poverty into the economy;
							(5)to support natural resource management,
				conservation farming and other sustainable agricultural techniques to respond
				to changing climatic conditions and ensure adequate water supply and quality;
				and
							(6)to improve
				nutrition of vulnerable populations such as children under the age of two years
				old, and pregnant and lactating women, including through food-based approaches
				such as biofortification of staple crops through breeding and biotechnology,
				diet diversification, home gardening, and nutritional education linked to
				agricultural extension.
							(c)Private
				voluntary organizations and cooperativesIn providing assistance under this section
				for the purposes described in subsection (b), the President shall enter into
				partnerships with and provide grants, cooperative agreements, and other
				assistance to private voluntary organizations and cooperatives to mobilize and
				assist poor populations.
						(d)Priority and
				other requirementsIn
				providing assistance under this section, the President shall meet the following
				priority and other requirements:
							(1)Assistance under
				this section shall be used primarily for activities that are specifically
				designed to meet the purposes described in subsection (b) (2) and (3),
				including such activities as—
								(A)expansion and improvement of agricultural
				and food enterprises, cooperatives and associations that can increase the
				productivity and incomes of the poor in part through the transfer of skills and
				knowledge;
								(B)linking farmers,
				entrepreneurs, enterprises and institutions in poor areas with regional and
				national businesses, institutions and systems;
								(C)providing access
				to markets, inputs, financing, extension services, and appropriate technologies
				for the rural poor;
								(D)expansion of rural infrastructure (as
				defined in section 3 of the Global Food Security Act of 2009) and utilities
				such as farm-to-market roads, water management systems, land improvement,
				storage facilities, and energy, specifically renewable energy whenever
				practicable;
								(E)establishment of more equitable and more
				secure land tenure and resource rights arrangements; and
								(F)creation and
				strengthening of systems to provide other services and supplies needed by
				farmers, such as extension, research, training, financing, fertilizer, water,
				forestry, soil conservation, and improved seed, in ways which assure gender
				equitable access to such services and supplies by small farmers.
								(2)In circumstances in which development of
				major infrastructure is necessary to achieve the purposes of subsection (b),
				assistance for those purposes may only be provided under this section in
				association with significant contributions from other countries working
				together in a multilateral framework. Infrastructure projects so assisted
				should be environmentally sensitive and complemented by other measures to
				ensure that the benefits of the infrastructure projects reach the poor.
							(3)(A)Congress recognizes that
				the accelerating loss and degradation of natural ecosystems, including forests,
				in developing countries undermines and offsets efforts to improve agricultural
				production and nutrition and otherwise to meet the basic human needs of the
				poor. Degradation and destruction of natural ecosystems results in the loss of
				valuable ecosystem goods and services including, crop pollination, pest and
				disease control, productive soil, nutrient cycling, carbon sequestration, clean
				and abundant water, highly nutritious fish and animals, and commercially
				valuable products such as pharmaceuticals and wood.
								(B)Where appropriate to meet the purposes
				of subsection (b), assistance shall be provided under this section to maintain,
				enhance and value ecosystem goods and services in developing countries. Such
				assistance shall include the protection of watersheds and soil, sustainable
				agricultural, forest, fisheries, and agro-forest management, and the provision
				of alternative household fuels that reduce demand for and emissions from the
				combustion of local forest resources.
								(e)Allocation of
				funds
							(1)FindingsCongress
				finds that—
								(A)the greatest
				potential for significantly expanding availability of food for people in rural
				areas and augmenting world food production at relatively low cost lies in
				increasing the productivity of small farmers who constitute a majority of the
				agricultural producers in developing countries; and
								(B)increasing the
				emphasis on rural development and expanded food production in the poorest
				nations of the developing world is a matter of social justice and a principal
				element contributing to broadly based economic growth, as well as an important
				factor in alleviating inflation in the industrialized countries.
								(2)Allocation of
				fundsIn allocating funds for the provision of assistance under
				this section, special attention shall be given to increasing agricultural
				production in countries that have been designated as least
				developed by the United Nations General Assembly.
							(f)Coordination
				with population and health assistance
							(1)In
				generalThe President is encouraged to coordinate assistance
				provided under this section with programs carried out under section 104 of this
				Act to help improve nutrition of the people of developing countries
				through—
								(A)encouragement of
				increased production of crops with greater nutritional value;
								(B)improvement of planning, research, and
				education with respect to nutrition, particularly with reference to improvement
				and expanded use of indigenous foodstuffs; and
								(C)the undertaking of
				pilot or demonstration programs explicitly addressing the problem of
				malnutrition of poor and vulnerable people.
								(2)Other
				supportIn particular, the President is further
				encouraged—
								(A)to devise and carry out in partnership with
				developing countries a strategy for programs of nutrition and health
				improvement for mothers and children, including breastfeeding and all other
				optimal infant and young child feeding; and
								(B)to provide
				technical, financial, and material support to individuals or groups at the
				local level for such programs.
								(g)Local currency
				proceedsLocal currency
				proceeds from sales of commodities provided under the Food for Peace Act that
				are owned by foreign governments shall be used whenever practicable to carry
				out the provisions of this section.
						(h)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to the President
				to carry out this section $1,000,000,000 for fiscal year 2010, $1,250,000,000
				for fiscal year 2011, $1,500,000,000 for fiscal year 2012, $2,000,000,000 for
				fiscal year 2013, and $2,500,000,000 for fiscal year 2014.
							(2)Relation to
				other fundsAmounts
				authorized to be appropriated under paragraph (1) are in addition to funds
				otherwise available for such
				purposes.
							.
			202.Agricultural researchSection 103A of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151a–1) is amended in the first sentence—
				(1)by striking , and (3) make
			 and inserting , (3) make;
				(2)by striking the period at the end and
			 inserting , and (4) include research on technological advances
			 appropriate to local ecological condition.; and
				(3)by striking the period at the end and
			 inserting , and (5) include research to address the effects of climate
			 change on agriculture and the measures necessary to adapt to observed or
			 anticipated effects and to identify methods to valuate and enhance carbon
			 sequestration through conservation agriculture and other
			 techniques..
				IIIUniversity partnerships for
			 agriculture
			301.Amendment to Foreign Assistance Act of
			 1961Title XII of chapter 2 of
			 part I the Foreign Assistance Act of 1961 (22 U.S.C. 2220a et seq.) is amended
			 to read as follows:
				
					XIIUniversity partnerships for
				agriculture
						296.Findings and purpose
							(a)FindingsCongress makes the following
				findings:
								(1)Agriculture has been a driver of economic
				growth as the foundation of industry and commerce in developed
				countries.
								(2)Institutions of higher education, including
				vocational education, can promote a robust agriculture sector through the
				dissemination of knowledge, the building of human capital, research and
				technology, and extension.
								(3)According to a World Bank study, higher
				education contributes to national productivity, raises living standards, and
				improves the ability of a country to compete globally.
								(4)Enrollment rates in higher education are 5
				percent in Africa, 10 percent in South Asia, 19 percent in East Asia, and 23
				percent in North Africa and the Middle East.
								(5)Universities in the United States have a
				history of serving as engines of development.
								(6)Many universities in the United States have
				experience in partnering with foreign universities on faculty and student
				exchanges, curriculum development, joint research projects, and
				extension.
								(7)Land-grant universities and other
				universities in the United States have demonstrated their ability to cooperate
				with international agencies, educational and research institutions in other
				countries, the private sector, and nongovernmental organizations worldwide in
				expanding global agricultural production, processing, business and trade, and
				promoting better management of agricultural and natural resources, including
				adaptation to the effects of climate change, to the benefit of aid recipient
				countries and the United States.
								(8)Population growth will exert pressures on
				food supplies and prices and require investments in increased agricultural
				productivity, processing, marketing, trade, research, extension, and technology
				in order to provide food security, ensure health and nutrition, and build the
				basis for economic growth.
								(9)United States foreign assistance support
				for higher education has declined from the 1990s.
								(10)Global food security is in the interest of
				the United States because it promotes stability and economic growth, increases
				trade opportunities, and alleviates hunger and poverty.
								(b)PurposeThe purpose of this title is to authorize
				United States assistance that promotes food security, agriculture productivity,
				rural development, poverty and malnutrition alleviation, and environmental
				sustainability by engaging the expertise of United States institutions of
				higher education in collaboration with public and private institutions in
				developing countries.
							297.DefinitionsIn this title:
							(1)AdministratorThe term Administrator means
				the Administrator of the United States Agency for International
				Development.
							(2)AgricultureThe term agriculture means the
				science and practice of activities related to the production, processing,
				marketing, distribution, utilization, and trade of animal, fish, and plant
				produces and encompasses the study and practice of various fields related to
				the sciences, including environmental and social sciences.
							(3)Institution of
				higher educationThe term institution of higher
				education means educational institutions providing post-secondary
				education and training.
							(4)Public and private partners of
				universitiesThe term
				public and private partners of universities includes entities that
				have cooperative or contractual agreements with universities, which may include
				formal or informal associations of universities, other education institutions,
				United States Government and State agencies, private voluntary organizations,
				nongovernmental organizations, firms operated for profit, nonprofit
				organizations, multinational banks, and, as designated by the Administrator,
				any organizations, institutions, or agencies incorporated in foreign
				countries.
							(5)United States universitiesThe terms United States
				universities and United States institutions of higher
				education mean those colleges or universities in each State, territory,
				or possession of the United States, or the District of Columbia—
								(A)now receiving, or which may hereafter
				receive, benefits under the Act of July 2, 1862 (commonly known as the First
				Morrill Act) (7 U.S.C. 301 et seq.), or the Act of August 30, 1890 (known as
				the Second Morrill Act) (7 U.S.C. 321 et seq.), which are commonly known as
				land-grant universities;
								(B)institutions now designated or which may
				hereafter be designated as sea-grant colleges under the National Sea Grant
				College and Program Act (33 U.S.C. 1121 et seq.), which are commonly known as
				sea-grant colleges;
								(C)Native American land-grant colleges as
				authorized under the Equity in Educational Land-Grant Status Act of 1994
				(Public Law 103–382; 7 U.S.C. 301 note); and
								(D)other United States colleges and
				universities that—
									(i)have demonstrable capacity in teaching,
				research, and extension (including outreach) activities in the agricultural
				sciences; and
									(ii)can contribute effectively to the
				attainment of the objective of this title.
									298.Authority
							(a)In generalIn order to eradicate hunger and
				malnutrition, establish global food security, promote growth in agricultural
				productivity, trade expansion, and the sustainable use of natural resources,
				and alleviate poverty, the President is authorized to provide assistance on
				such terms and conditions as the President may determine to implement program
				components through United States land-grant universities, other eligible
				universities, and public and private partners of universities in the United
				States and other countries, consistent with sections 103 and 103A of this Act,
				for the following purposes:
								(1)Research on problems affecting food
				availability, accessibility and consumption, agriculture, ecosystem goods and
				services, climate adaption, forestry, livestock, and fisheries.
								(2)Improved human capacity and institutional
				capacity for the global application of agricultural and related environmental
				sciences.
								(3)Agricultural development and trade research
				and extension services, particularly for women and other vulnerable
				populations, to support the access of rural populations to national and global
				markets.
								(4)The application of agricultural and
				nutritional sciences to solving food, health, nutrition, rural income, and
				environmental problems, especially among populations experiencing chronic food
				insecurity (as defined in section 3 of the Global Food Security Act of 2009),
				in particular among women who are landless or smallholder farmers.
								(b)Types of supportAssistance provided pursuant to this
				section may include support for—
								(1)continued efforts by international
				agricultural research centers and other international research entities to
				provide a global network, including United States universities and foreign
				universities, for international scientific collaboration on crops, livestock,
				forests, fisheries, farming resources, sustainable agricultural and land
				management technology, water management, source water protection and watershed
				conservation, and food systems of global importance;
								(2)long-term collaborative research support
				programs between United States and foreign institutions of higher education
				including the training of students, teachers, extension specialists, and
				researchers;
								(3)broad dissemination of agricultural
				research through extension, cooperatively with existing public or private
				extension systems, and with farmer associations, cooperatives, and other
				non-governmental organizations;
								(4)the participation of universities and
				public and private partners of universities in programs of multilateral banks
				and agencies that receive United States assistance;
								(5)an expansion of learning opportunities
				about agriculture for students, teachers, school administrators, community
				leaders, entrepreneurs, and the general public through international
				internships and exchanges, graduate assistantships, faculty positions, and
				other means of education and extension, with a focus on reaching women
				farmers;
								(6)competitive grants to United States
				universities, public and private partners of universities, and universities in
				other countries for research, institution and policy development, extension,
				training, and other programs for global agricultural development, trade and the
				responsible management of natural resources; and
								(7)support for developing and strengthening
				national agricultural research and extension systems in developing
				countries.
								(c)ObjectivesPrograms under this title shall be carried
				out so as to utilize the capabilities of United States universities to
				assist—
								(1)in developing institutional capacity in
				recipient countries for classroom teaching in agriculture, plant and animal
				sciences, human nutrition, vocational training, extension services, and
				business training;
								(2)in agricultural research conducted in
				recipient countries, at international agricultural research centers, or in the
				United States;
								(3)in the planning, initiation, and
				development of extension services through which information concerning
				agriculture, farming techniques, environment, nutrition, and related subjects
				will be made available to farmers and farming communities in recipient
				countries; and
								(4)in the exchange of educators, students, and
				scientists for the purpose of assisting in successful development in recipient
				countries.
								(d)Role of administratorThe President shall exercise his authority
				under this title through the Administrator.
							(e)Collaborative research support
				programOf the amounts
				authorized to be appropriated under section 201(b) of the Global Food Security
				Act of 2009, up to $45,000,000 may be made available annually for the
				Collaborative Research Support Program for fiscal years 2010 through
				2014.
							(f)Consultative group on international
				agricultural researchOf the
				amounts authorized to be appropriated under section 201(b) of the Global Food
				Security Act of 2009, up to $50,000,000 may be made available annually for core
				long-term research for the Consultative Group on International Agricultural
				Research for fiscal years 2010 through 2014.
							(g)Board for higher education collaboration
				for technology, agriculture, research, and extension
								(1)EstablishmentThe Administrator shall establish a
				permanent Board for Higher Education Collaboration for Technology, Agriculture,
				Research, and Extension (referred to as Board) for purposes of
				assisting the Administrator in the administration of the HECTARE Program, the
				Collaborative Research Support Program, and all other manner of university
				engagement authorized under this title.
								(2)MembershipThe Board shall consist of at least 7
				members, of whom—
									(A)not less than 4 shall be selected from
				United States universities; and
									(B)not less than 3 shall be selected from
				representatives of nongovernmental organizations or international education
				consortia devoted to agriculture research and education.
									(3)DutiesThe duties of the Board shall include the
				following:
									(A)Responsibility for advising the
				Administrator on issues related to the planning, implementation, and monitoring
				of activities described in this title.
									(B)Advising the Administrator on the
				formulation of basic policy, program design, procedures, and criteria for the
				HECTARE Program.
									(C)Advising the Administrator on the
				qualifications of interested institutions of higher education based on—
										(i)their ability to work collaboratively to
				improve agricultural production, scientific research, and the dissemination of
				sustainable agricultural technologies;
										(ii)their commitment to expanding and applying
				their academic, teaching, research, and outreach capacities; and
										(iii)their commitment to partner with private
				sector entities, non-governmental organizations, civil society, other
				universities, and government entities.
										(D)Advising the Administrator on which
				countries could benefit from programs carried out under section 299 and have an
				interest in establishing or developing agricultural institutions that engage in
				teaching, research, or extension services.
									(E)Making recommendations to the Administrator
				on the means to improve the effectiveness of activities authorized by this
				title and undertaken by universities and public and private partners of
				universities.
									(F)Assessing the impact of programs carried
				out under this title in solving agricultural problems, improving global food
				security, addressing natural resource issues, and strengthening institutional
				capacity at foreign university partners in developing countries.
									(G)Reviewing issues concerning implementation
				of this title as requested by universities and making recommendations to the
				Administrator on their resolution.
									(H)Advising the Administrator on any and all
				issues as requested.
									(4)Review of collaborative research support
				programNot later than 1 year
				after the appointment of the members of the Board, the Board shall conduct a
				review of the Collaborative Research Support Program (CRSP) with regard to the
				research focus of existing CRSP activities and their relevance to addressing
				hunger, malnutrition, agricultural productivity, and poverty alleviation, and
				shall make recommendations to the Administrator to strengthen the CRSP
				program.
								(5)Subordinate unitsThe Administrator may authorize the Board
				to create such subordinate units as may be necessary for the performance of its
				duties.
								(6)Annual report consultationThe Board shall be consulted in the
				preparation of the annual report required by section 299A and on other
				agricultural development activities related to programs under this
				title.
								(7)TermThe terms of members shall be set by the
				Administrator at the time they are appointed.
								(8)Reimbursement of expensesMembers of the Board shall be entitled to
				such reimbursement of expenses incurred in the performance of their duties
				(including per diem in lieu of subsistence while away from their homes or
				regular place of business) as the Administrator deems appropriate on a
				case-by-case basis.
								299.Higher education collaboration for
				technology, agriculture, research and extension
							(a)PurposeThe purpose of this section is to provide
				United States assistance for the development of higher educational capacity in
				the field of agriculture in a manner that builds and strengthens institutional
				and human capacity of developing countries in the field of agriculture and
				related sciences, promotes entrepreneurship and economic growth in rural areas,
				increases agricultural productivity and sustainable agriculture, alleviates
				poverty and malnutrition, promotes nutritional diversity to include consumption
				of highly nutritious indigenous foods, and promotes good government through the
				participation of United States institutions of higher education.
							(b)Establishment of programNot later than 90 days after the date of
				the enactment of this section, the Administrator shall establish a program to
				be known as the Higher Education Collaboration for Technology, Agriculture,
				Research, and Extension (in this section referred to as the
				Program or HECTARE) for the purpose of providing
				assistance in support of policies and programs in eligible countries that
				advance hunger alleviation by increasing agricultural productivity and rural
				development through partnerships with institutions of higher education.
							(c)DefinitionsIn this section:
								(1)Assistance planThe term assistance plan means
				a multi-year plan developed by the United States Agency for International
				Development in coordination with a foreign government or university to provide
				assistance for agricultural education programs at a country or regional
				level.
								(2)BoardThe term Board means the Board
				for Higher Education Collaboration for Technology, Agriculture, Research, and
				Extension.
								(3)Hectare
				schoolThe term HECTARE
				school means an institution of higher education in an eligible country
				that is designated as the lead educational institution for purposes of a
				country or regional assistance plan.
								(4)Eligible countryThe term eligible country
				means a country that meets the requirements of subsection (g).
								(d)Form of assistanceAssistance may be provided under this
				section in the form of grants, cooperative agreements, or contracts to or with
				eligible entities described in subsection (h) and shall be provided pursuant to
				assistance plans as described in subsection (f). Assistance may not be provided
				under this section in the form of loans.
							(e)Use of fundsAssistance provided under this section may
				be used to provide support to HECTARE schools or, where appropriate, other
				institutions of higher education in eligible countries for the following
				purposes:
								(1)Academic exchange programs for students,
				faculty members, extension educators, and school administrators with HECTARE
				schools, other institutions of higher education, and United States
				universities.
								(2)Strengthening agricultural sciences
				curricula, including vocational training.
								(3)Increasing research capacity, output, and
				quality.
								(4)Improving the dissemination of information
				and technology to farmers and others engaged in agriculture, especially women
				and other small farmers.
								(5)Identifying leading educational
				institutions uniquely able to serve as regional hubs to promote the purposes
				specified in paragraphs (1) through (4) and promoting cooperation between such
				institutions and other educational institutions through regional
				networks.
								(f)Assistance plans
								(1)In generalThe Administrator shall provide assistance
				under this section pursuant to an assistance plan developed in coordination
				with an eligible country that establishes a multi-year plan for significantly
				improving agricultural productivity and investing in rural economies through
				the strengthening of agricultural programs at institutions of higher
				education.
								(2)ElementsAn assistance plan should—
									(A)take into account the national development
				strategy of the eligible country or the participation of the eligible country
				in a regional development strategy;
									(B)identify an institution of higher education
				for designation as a HECTARE school that has programs in agricultural
				sciences;
									(C)identify the partnership between the
				government agencies, including local and regional governments, civil society,
				farmer organizations, cooperatives, institutions of higher learning, private
				entities, multilateral institutions, and nongovernmental organizations;
									(D)identify appropriate channels for
				dissemination of farming techniques to the field, especially women and other
				small farmers; and
									(E)identify the plans of the HECTARE school
				for—
										(i)conducting agricultural research and
				technology transfer and extension;
										(ii)strengthening the teaching of agriculture
				science, including programs aimed at curriculum, faculty, and students;
										(iii)improving university administration;
				and
										(iv)establishing methods by which to engage
				with other institutions of higher education to fulfill the purposes of the
				Program.
										(g)Eligible countries
								(1)CriteriaThe Administrator shall, in consultation
				with the Board, identify eligible countries for purposes of this section. Such
				determination shall be based, to the maximum extent possible, upon objective
				and quantifiable indicators of a country’s demonstrated commitment to the
				following:
									(A)Investments in, and support for, rural
				economies, including the protection of private property rights, the promotion
				of private sector growth and sustainable management of natural resources, the
				rights of women, and the well-being of women and children.
									(B)Raising agricultural productivity of small-
				and medium-sized farms.
									(C)Alleviating poverty and hunger among the
				entire population.
									(D)Strengthening the system of higher
				education with regard to agricultural sciences, teaching, research, and
				technology.
									(E)The wide dissemination of farming
				techniques, especially to small- and medium-sized farmers.
									(F)Good governance, transparency, and
				anti-corruption policies.
									(2)Additional factorsThe Administrator, in selecting eligible
				countries, shall consider—
									(A)the extent to which the country clearly
				meets or exceeds the eligibility criteria;
									(B)the opportunity to increase agricultural
				productivity, enhance human and institutional capacity, and reduce hunger and
				malnutrition in the country;
									(C)the availability of funds to carry out this
				section;
									(D)the percentage of the country’s population
				that faces chronic food insecurity (as defined in section 3 of the Global Food
				Security Act of 2009); and
									(E)the existence of an institution of higher
				education in a food secure country that can serve as a regional hub for
				assistance to other schools in need of assistance in countries experiencing
				chronic food insecurity (as defined in section 3 of the Global Food Security
				Act of 2009).
									(h)Eligible entitiesEntities eligible for assistance under this
				section are the following:
								(1)United States universities working in
				partnership with HECTARE schools in eligible countries.
								(2)HECTARE schools and other institutions of
				higher education in eligible countries.
								(3)Nongovernmental organizations or private
				entities.
								(i)Authorization of
				appropriationsThere is
				authorized to be appropriated to the President for the purpose of carrying out
				activities under this section—
								(1)$100,000,000 for fiscal year 2010;
								(2)$200,000,000 for fiscal year 2011;
								(3)$300,000,000 for fiscal year 2012;
								(4)$400,000,000 for fiscal year 2013;
				and
								(5)$500,000,000 for fiscal year 2014.
								(j)Disclosure of funding received by United
				States universitiesThe
				Administrator shall prescribe regulations providing for the utilization by
				United States universities of alternative sources of public and private funding
				to carry out the purposes of this title and requiring the disclosure, not less
				than annually, of all such alternative funding, both prospective and
				received.
							299A.Annual reportNot later than September 30, 2011, and
				annually thereafter, the President shall submit to Congress a report detailing
				the activities carried out under this title during the preceding fiscal year
				and containing a projection of programs and activities to be conducted in the
				following
				year.
						.
			IVEmergency response to food crises
			401.Emergency rapid
			 response to food crises account
				(a)AuthorityWhenever the President determines it to be
			 important to the national interest, the President may furnish on such terms and
			 conditions as the President may determine appropriate assistance under this Act
			 or the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for the purpose
			 of meeting unexpected urgent food assistance and related needs, notwithstanding
			 any provision of law which restricts assistance to foreign countries.
				(b)Establishment of account
					(1)EstablishmentThere is established a United States
			 Emergency Rapid Response to Food Crises Fund to carry out the purposes of this
			 section (in this section referred to as the Fund).
					(2)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the President from time to time such sums as
			 may be necessary for the Fund to carry out the purposes of this section, except
			 that no amount of funds may be appropriated which, when added to amounts
			 previously appropriated but not yet obligated for such purpose, would cause the
			 total of such appropriated amounts to exceed $500,000,000.
					(3) Availability of fundsAmounts appropriated pursuant to this
			 section shall remain available until expended.
					(c)Use of fundsAssistance provided under this section may
			 include—
					(1)the local and regional purchase and
			 distribution of food; and
					(2)the provision of emergency non-food
			 assistance, including vouchers or cash transfers, safety net programs, or other
			 appropriate non-food assistance.
					(d)Limited delegation of
			 authorityThe authority under
			 subsection (a) may be delegated to the Administrator, provided that not more
			 than $100,000,000 may be made available in any fiscal year pursuant to
			 determinations made by the Administrator pursuant to the delegation of such
			 authority.
				(e)Reporting requirementsThe Administrator shall submit a report to
			 the appropriate congressional committees not later than 5 days before providing
			 assistance pursuant to a determination made under this section. The report
			 shall describe—
					(1)the emergency food and related needs to be
			 addressed by the assistance;
					(2)the population that will receive the aid;
			 and
					(3)the amount and type of assistance to be
			 provided.
					402.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $500,000,000 for fiscal year 2010 for the purpose
			 of carrying out this title.
			
